                                                UNITED STATES DISTRICT COURT
                                                EASTERN DISTRICT OF KENTUCKY
                                                      CENTRAL DIVISION
                                                         (at Lexington)

    JEFFERY SCHMUTZLER,                                               )
                                                                      )
                 Petitioner,                                          )    Civil Action No. 5: 19-046-DCR
                                                                      )
    V.                                                                )
                                                                      )
    FRANCISCO QUINTANA, Warden,                                       )    MEMORANDUM OPINION
                                                                      )        AND ORDER
                 Respondent.                                          )

                                                               *** *** *** ***

              Petitioner Jeffery Schmutzler is presently confined at the Federal Medical Center

(“FMC”) – Lexington located in Lexington, Kentucky. Proceeding without an attorney,

Schmutzler has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241,

seeking to challenging the calculation of his sentence. [Record No. 1] The matter is

before the Court for the initial screening required by 28 U.S.C. § 2243. Alexander v.

Northern Bureau of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011).1

              In July 2013, Schmutzler pleaded guilty in the United States District Court for

the Middle District of Pennsylvania to one count of distributing and receiving material

involving the sexual exploitation of minors in violation of 18 U.S.C. § 2252A(a)(2). He

                                                            
1 Relief will be denied “if it plainly appears from the petition and any attached exhibits
that the petitioner is not entitled to relief.” Rule 4 of the Rules Governing § 2254 Cases
in the United States District Courts (applicable to § 2241 petitions pursuant to Rule
1(b)).
                                               -1-
 
was sentenced in August 2013 to a term of imprisonment of 108 months. United States

v. Schmutzler, No. 1:13-CR-0065-WWC-1 (M.D. Pa.). Schmutzler is currently projected

to be released from custody on January 21, 2020. See https://www.bop.gov/inmateloc/

(last visited on February 15, 2019).

              Schmutzler argues in his petition that, in light of the First Step Act of 2018, the

Bureau of Prisons (“BOP”) should immediately recalculate his sentence to allow him

to take advantage of amendments affecting the manner in which good conduct time

credits are calculated. The First Step Act, enacted December 21, 2018, amended 18

U.S.C. § 3624(b)(1) to change the manner in which good time credits are calculated by

increasing the maximum allowable days from 47 to 54 per year. Schmutzler claims that

he is currently scheduled to be released to a halfway house on August 1, 2019, where

he will serve the last 6 months of his sentence. [Record No. 1 at p. 2] He also asserts

that he is participating in a Residential Drug Abuse Program (“RDAP”) which,

according to Schmutzler, requires that he spend at least 4 months in a halfway house to

complete the program and keep his year-off incentive.2 He then argues that, if his

sentence is not immediately recalculated, he will not be able to spend 4 months in a

halfway house (as he claims is required by RDAP policy) and, therefore, will be in

jeopardy of being unable to successfully complete his RDAP and lose his year-off

                                                            
2 With some exceptions and subject to the BOP’s discretion, federal inmates who complete
the RDAP are eligible to a reduction in their sentence of up to one year. 18 U.S.C. §
3621(e)(2)(B).
                                                               -2-
 
incentive. [Id.] He also claims that the First Step Act “orders the BOP to place

prisoners in [a] halfway house for the maximum time allowed, here 6 months.” [Id. at

p. 3]

        Schmutzler’s petition will be denied for the following reasons. First, he admits

that he has not taken steps to formally exhaust his administrative remedies available

within the BOP. [Id. at p. 3] Before a prisoner may seek habeas relief under section

2241, he must first exhaust his administrative remedies within the BOP. Luedtke v.

Berkebile, 704 F.3d 465, 466 (6th Cir. 2013); Fazzini v. Northeast Ohio Correctional Center,

473 F.3d 229, 231 (6th Cir. 2006). This case underscores the importance one of the

core values that the exhaustion requirement is designed to serve: ensuring that the

Court has an adequate record before it to review the agency action in question. Woodford

v. Ngo, 548 U.S. 81, 89 (2006). Without a full administrative record explaining the BOP’s

actions and the reasons for those actions, the Court lacks an adequate evidentiary basis

upon which to review the claims asserted in the petition. Because Schmutzler concedes

that he did not pursue, much less exhaust, his administrative remedies before filing his

petition, dismissal is warranted.

        But Schmutzler argues that he should not be required to exhaust his

administrative remedies prior to pursuing his claim because the BOP’s refusal to

immediately recalculate his sentence represents “a general policy contrary to law,” and

he simply does not have enough time to fully litigate his claim by first being required to

                                            -3-
 
pursue remedies administratively. [Id. at p. 3] However, Schmutzler’s conclusory

allegations regarding the administration of the BOP’s Inmate Grievance Program are

wholly insufficient to excuse his failure to pursue his available administrative remedies

before filing his habeas petition.

        Second, even if Schmutzler were correct regarding exhaustion, his claim would

be dismissed as being meritless. Schmutzler is correct that Section 102(b)(1) of the First

Step Act of 2018, Public Law 115-391, amended 18 U.S.C. § 3624(b) to permit federal

inmates to earn 54 days of good conduct time for each year of the sentence imposed,

effectively abrogating Barber v. Thomas, 560 U.S. 474 (2010). But this provision has not

yet taken effect: Section 102(b)(2) of the Act specifically provides that the amendments

made in subsection 102(b) of the Act take effect only when the Attorney General

completes the “risk and needs assessment system” required by Section 101(a) of the

Act. Section 101(a) does not require completion of the system until 210 days after the

Act’s enactment. Thus, Section 102(b)(1) will not take effect until approximately July

2019.

        Likewise, the First Step Act does not mandate that the BOP place prisoners in a

halfway house for six months or any other period. Under the current version of 18

U.S.C. § 3624(c), as amended by the Second Chance Act of 2007, the BOP is authorized

to consider placing an inmate in a community correctional facility for up to twelve

months. However, a prisoner is neither entitled nor guaranteed such placement for any

                                           -4-
 
minimum amount of time. 18 U.S.C. § 3624(c). See also Heard v. Quintana, 184 F.Supp.

3d 515, 520 (E.D. Ky. 2016). See also Demis v. Sniezek, 558 F.3d 508, 514 (6th Cir. 2009);

Boals v. Quintana, No. 5:15-cv-335-JMH, 2015 WL 8665404, at *2 (E.D. Ky. Dec. 11,

2015). Instead, “the decision to place an inmate in pre-release community confinement

and/or home confinement is discretionary and will be ‘determined on an individual

basis’ according to the factors in 18 U.S.C. § 3621(b).” Boals, 2015 WL 8665404 at *2

(citing McIntosh v. Hickey, No. 10-cv-126-JMH, 2010 WL 1959308, at *3 (E.D. Ky. May

17, 2010)). The First Step Act does not alter this rule.

      It is also noteworthy that the BOP’s placement decisions, including

determinations regarding halfway house and home confinement placement, are

expressly insulated from judicial review. The provisions of the Administrative

Procedures Act (“APA”) do not apply to such decisions. 28 U.S.C. § 3625 (“The

provisions of sections 554 and 555 and 701 through 706 of title 5, United States Code,

do not apply to the making of any determination, decision, or order under this

subchapter.”). Cf. Woodard v. Quintana, No. 5:15-cv-307-KKC, 2015 WL 7185478, at

*5-6 (E.D. Ky. Nov. 13, 2015).

      Accordingly, it is hereby ORDERED as follows:

      1.     Petitioner Jeffery Schmutzler’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 [Record No. 1] is DENIED.



                                           -5-
 
      2.     This action is DISMISSED with prejudice and STRICKEN from the

Court’s docket.

      3.     Judgment shall be entered contemporaneously with this Memorandum

Opinion and Order.

      Dated: February 20, 2019.




                                     -6-
 
